DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	In response to the amendment filed 27 December 2021, claims 1-3, 12, 15-18, 24-27 and 58 remain pending.

Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-3, 12, 15-18, 24-27 and 58 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 25 and 58 recite a method comprising:
receiving a user input of a characteristic of an individual, a training session or match, or a combination thereof;
analyzing the information to determine a water loss by adding a water loss from sweat, a water loss from urine, a respiratory water loss, an insensible water loss, and subtracting an endogenic water formed during the athletic training session or match;
determining a personalized hydration plan for the individual; and

The limitations of receiving a user input of user or session/matching information, analyzing the information to determine a hydration plan, and displaying aspects of the hydration plan, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a processor and a display device, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “processor” language, “analyzing” in the context of this claim encompasses a user manually evaluating the user input data to determine a hydration plan. Similarly, the limitation of “displaying”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, a person could manually present the hydration plan to the user for example by orally explaining the plan or using a pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites using a processor to perform the analyzing and a generic display device to perform the displaying steps. The processor and display in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic analyzing step, and a display performing a generic displaying step) such that they amount to no more than mere instructions to 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the analyzing and a display to perform the displaying amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible.
Dependent claims 2, 3, 12, 15-18, 24, 26 and 27 recite the same abstract idea as in claim their respective parent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. These claims only recite further abstract aspects of the data that is analyzed to determine the hydration plan, and therefore are not sufficient to direct the claimed invention to significantly more. 

Response to Arguments
4.	Applicant’s arguments regarding the interpretation of claim 1 under 112(f), in view of the corresponding amendments to claim 1, have been fully considered and are persuasive. Claim 1 as amended is no longer interpreted under 112(f), and the section 112(a) and (b) rejection of claim 1 has been withdrawn.


5.	Applicant's arguments filed 27 December 2021 with respect to the section 101 rejection have been fully considered but they are not persuasive. Applicant argues that the steps of, for example, determining a total water loss and determining a personalized hydration plan for a user as recited in claims 1, 25 and 58 integrate the alleged abstract idea into a practical applicant and recite significantly more. This is not found to be persuasive. As detailed above, these steps of determining a total water loss and delivering a personalized hydration plan form the abstract idea itself. Similar to the findings in Electric Power Group and Intellectual Ventures v. Capital One Bank, ‘382 patent, these steps form a method for collecting data (e.g. user data), analyzing it (determining total water loss), and delivering certain results of the collection and analysis (delivering a personalized hydration plan). Applicant has not shown how these steps are more than an abstract idea per se, or how they integrate the abstract idea into a practical application. The rejection is maintained.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715